Citation Nr: 0632287	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  05-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for lumbosacral disc 
disease with spinal stenosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had service with the Alaska Army National Guard, 
to include active duty for training from January 21, 1993 to 
May 1, 1993 and from October 7, 1993 to October 27, 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied service connection for 
lumbosacral disc disease with spinal stenosis. 

In December 2005, a hearing was held by videoconference 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is in the claims file.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran sustained a back injury during active 
service.

3.  The medical evidence is evenly balanced as to whether the 
veteran's current back disability was incurred during 
service.  


CONCLUSION OF LAW

Lumbosacral disc disease with spinal stenosis was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) applies in this case.  
38 U.S.C.A. § 5100 et seq. (West 2002).  VCAA applies to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  The VCAA enhanced VA's 
duty to assist a claimant in developing facts pertinent to 
his claim, and expanded VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of 
claim development.  VA promulgated regulations that implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present 
case, it is the Board's conclusion that this does not 
preclude the Board from adjudicating the appellant's claim.  
This is so because the Board is taking action favorable to 
the veteran; a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993), Mayfield v. Nicholson, 19 Vet. App. 
103, 120-21 (2005); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992). 

Decision

The veteran claims that his current back disorder is related 
to an injury sustained while on ACTDUTRA in October 1993.  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2006).  Service records confirm that the 
veteran was ordered to ACDUTRA from October 7, 1993 to 
October 27, 1993.

A statement of medical examination and duty status dated in 
November 1993 shows that the veteran was sitting in a 
fighting position on October 19, 1993, while in a field 
environment, when he experienced back spasms.  The report 
indicates that the back injury was considered to have been 
incurred in the line of duty.  The type of injury was 
identified as a sprain/strain.

A December 1998 letter form Dr. K. Leung, M.D., notes that 
the veteran injured his back again in February 1998 when he 
was lifting a jet ski and had an episode of back and left leg 
pain.  His back pain improved, but his leg pain lingered.  X-
rays taken in June 1998 demonstrated a normal lumbosacral 
spine except for short pedicles, which were indicative of 
congenital stenosis.  In July 1998, he experienced additional 
back and leg pain when he was helping his mother move office 
equipment.  He was diagnosed with left-sided disc herniation 
and spinal stenosis.  Decompression and microdiskectomy were 
performed in December 1998. 

A May 2003 letter from J. James, M.D., notes that the veteran 
had been a patient of his since February 2002 for the 
management of his chronic low back pain/postlaminectomy 
syndrome.  "The veteran's history dates back to October 1993 
with sudden low back injury with persistent low back pain 
referred to left lower extremity."

On VA examination in July 2003, the veteran stated that he 
injured his back in October 1993 by remaining in a fighting 
position hunched over for 20 hours a day and began to have 
low back pain and spasms.  The examiner reviewed the claims 
file, and the veteran's history.  Following an examination, 
the impression was low back pain, status post herniated 
nucleus purposes and discectomy in 1998.  

A December 2005 letter from Dr. S. Messerschmidt notes that 
in 1998, he was consulted by the veteran regarding a major 
back complaint.  Findings from an MRI and radiography 
suggested a previous mechanical back injury with facet 
degenerative changes at lower lumbar levels.  This was noted 
to be premature for a patient of his age.  According to his 
history, this was the only mechanical back injury noted.  
This injury occurred in 1993 while the veteran was working in 
the military.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, it is not entirely clear that the veteran's 
current back disorder is related to the back injury sustained 
in service, particularly since there were back injuries in 
1998, following the initial injury in 1993 while on ACDUTRA.  
While the VA examination appears to relate the veteran's 
current back problems to his 1998 injuries, he has submitted 
two private physician statements that relate his current back 
disorders to the 1993 injury.  The Board particularly notes 
the December 2005 letter from Dr. S. Messerschmidt which 
relates his back problems in 1998 to his injury in 1993.  

In view of the foregoing, the Board finds that the evidence 
is at least evenly balanced as to whether the veteran's 
lumbosacral disc disease with spinal stenosis was incurred in 
service, and with application of benefit of the doubt 
provisions on the veteran's behalf, the evidence supports the 
award of service connection for lumbosacral disc disease with 
spinal stenosis.  See 38 C.F.R. § 3.102 (2006). 


ORDER

Service connection for lumbosacral disc disease with spinal 
stenosis is granted.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


